DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “wherein the source or destination of thermal transfers are switchable in succession or between internal and external energy transfers in parallel” in lines 24-25, which is unclear as to what is meant by switchable in succession or between internal and external energy transfers in parallel. For examining purposes the limitation will be interpreted as refereeing the ability to store or release energy in different locations. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eisaki (Japanese Patent Publication JPS6277547A).

Regarding claim 42, Eisaki discloses a thermal energy store capable of accepting, storing and releasing thermal energy at a range of more than one temperature to/from at least one thermal energy source and/or sink (fig 3), said thermal energy store comprising: 
a configuration of three or more thermal energy storage banks (4) each of said thermal energy storage banks having an operating temperature range (as this would necessarily be the case); 
at least three or more of the thermal energy storage banks contains thermal energy storage material comprising a single material or a mixture of materials (as it would have to be one); 
a control system (16) capable of choosing a destination of thermal energy transfer (via controlling valves 14) in succession amongst one or more thermal energy sources (6) and one or more thermal energy storage banks of the thermal energy store and wherein the control system is capable of adapting the thermal energy transfers within and to/from the thermal energy store (fig 3); 
wherein said thermal energy storage material in at least one bank contains at least some of one or more types of thermal energy storage material (9) that undergoes energy absorbing; 
wherein each phase transition is associated with a change in physical and/or chemical properties of said thermal energy storage material (as the thermal energy is associated with latent heat and thus a associated with a physical change); 
one or more thermal energy transfer connections (see annotated fig 3 below), wherein each connection comprises one or more devices for transferring heat from a lower temperature body (via 1) to a higher temperature body (via 2), each connection linking two or more banks; 
wherein the source of thermal energy transfers are switchable in succession (via 14); 
wherein the source is a location where energy is being transferred from and the destination is a location where energy is being transferred to (fig 3); 
wherein internal energy transfer is where energy is transferrable between storage banks within the thermal energy store and wherein one or more of the thermal energy storage, banks act as a thermal energy source (via 3) and one or more of the thermal energy storage banks act as a thermal energy sink (via 5); and 
wherein external energy transfer is transferred to or from the thermal energy storage banks and wherein the thermal energy source or a thermal energy sink is external to the thermal energy storage banks (via 3 and 5).

    PNG
    media_image1.png
    442
    657
    media_image1.png
    Greyscale

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763